                                                                                         4/8/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- x
 TRUSTEES FOR THE MASON TENDERS :
                                                             :
 DISTRICT COUNCIL WELFARE FUND,
                                                             :
 PENSION FUND, ANNUITY FUND, AND
                                                             :
 TRAINING PROGRAM FUND, ET AL.,
                                                             :
                                                             :     1:19-cv-10763 (ALC)
                                     Petitioners,
                                                             :
                                                             :     ORDER
                        -against-
                                                             :
 EURO-BUILD CONSTRUCTION CORP.,                              :
                                                             :
                                     Respondent.             :
 ---------------------------------------------------------   x

ANDREW L. CARTER, JR., United States District Judge:

        The Parties are hereby ORDERED to adhere to the following briefing schedule

concerning Petitioners’ Petition to Confirm Arbitration:

        Opposition to Petition:                                    May 27, 2020

        Reply:                                                     June 10, 2020

Petitioners are directed to serve a copy of this Order on Respondent and file proof of service with

the Court on or before April 14, 2020.

SO ORDERED.

Dated: April 8, 2020
       New York, New York                                    ___________________________________
                                                                  ANDREW L. CARTER, JR.
                                                                  United States District Judge
